DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kushauer, DE 102007014014 (reference is made to the provided Espacenet translation) in view of Park, US 20210019521 (with support in its provisional application for the relied-upon subject matter).

As to claim 1 Kushauer discloses a navigation system to assist a user in maneuvering a vessel, the navigation system comprising: 
an image processing computer (Fig. 4: 41; [0033]) configured to –
receive and process at least a first image generated by at least one camera mounted on the vessel (Fig. 4: processing unit 41 receives images from camera 39), 
detect and identify at least a first object in the first image ([0010] – objects in the image from camera 39 are detected), and 
highlight the first object in the first image ([0031] – objects are highlighted in colors that signify collision risk); 
a display device configured to selectively display the first image processed by the image processing computer (Fig. 3; [0030]); and 
a user interface configured to allow the user to provide input to the display device with regard to the display of the first image ([0015], [0032] – a touchscreen interface enables user input to query further information on the identified object).  
Kushauer fails to disclose detecting and identifying water.
However, in an analogous art, Park discloses a navigation system that employs image processing to detect and identify water ([0081] and Fig. 6 – water surface is detected).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Kushauer with the teachings of Park, the rationale being to improve object detection by employing the neural network image processing disclosed by Park.  The skilled artisan would recognize that identifying the water, as described by Park, would result in superior system, as the combined system would return more detailed image segmentation results with more accurate object recognition.

As to claim 2 the system of Kushauer and Park discloses the at least one camera, the at least one camera including a plurality of directional cameras configured to generate directional images of the marine environment in at least two directions (Park [0175]).  

As to claim 3 Park discloses that the image processing computer is further configured to highlight the water in the first image displayed on the display device ([0126] – output data (see Fig. 6) and labels are provided in a visualization).  

As to claim 4 Kushauer discloses that the image processing computer is further configured to determine a speed and direction of movement of the first object relative to the vessel ([0031] – the obstacle’s calculated course, including speed and direction, are determined).  

As to claim 5 Kushauer discloses that the image processing computer is further configured to communicate a warning to the user when the speed and direction of movement of the first object relative to the vessel indicates that the first object and the vessel will collide ([0031]).  

As to claim 6 Kushauer discloses that the image processing computer is further configured to add a plurality of markers indicating a plurality of distances in the first image displayed on the display device ([0011] – distance information is given for multiple obstacles.  See also [0019]).  

As to claim 11 the system of Kushauer and Park fails to disclose that the image processing computer is further configured to combine two or more images generated by two or more cameras to create a combined image.  However, official notice is taken that this was well known in the art at the time the invention was effectively filed.  Therefore it would have been obvious to the skilled artisan to modify the system of Kushauer and Park to include this feature, the rationale being to provide a larger field of view, thereby improving safety.

As to claim 15 see rejection of claims 1 and 6.  Kushauer further discloses a navigation system to assist a user in maneuvering a vessel, the navigation system comprising: an image processing computer, a display device, and a user interface (see cited portions).

As to claim 16 see rejection of claim 2.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kushauer and Park, as described above, and further in view of Shimizu, US 20060287826.

As to claim 7 the system of Kushauer and Park fails to disclose that the image processing computer is further configured to determine a direction of movement of the vessel and to automatically display the first image generated by the at least one camera oriented in the direction of movement.  
However, in an analogous art of navigation assistance, Shimizu discloses: determine a direction of movement of a vehicle and automatically display a first image generated by at least one camera oriented in the direction of movement ([0286]-[0288]).   
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Kushauer and Park with the teachings of Shimizu by automatically displaying cameras showing a detected direction of movement, the rationale being to simplify navigation and improve safety.

As to claim 17 see rejection of claims 4-5 and 7.
	
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kushauer and Park in view of Sun, CN108489497.

As to claim 8 the system of Kushauer and Park fails to disclose that the image processing computer is further configured to define a virtual boundary and to add the virtual boundary at a specified distance around the vessel to the first image displayed on the display device.  
However, in an analogous art, Sun discloses an image processing computer configured to define a virtual boundary and to add the virtual boundary at a specified distance around the vessel to the first image displayed on the display device (Fig. 3; Abstract – the vector boundaries around the vessel are displayed on an electronic navigation chart).  
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Kushauer and Park with the teachings of Sun, the motivation being to improve navigational safety (see Sun Background).

As to claim 9 Sun discloses that the image processing computer is further configured to determine and communicate a warning to the user when the first object crosses the virtual boundary (Abstract).  

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kushauer, Park, and Sun, and further in view of Shimizu.

As to claim 10 the system of Kushauer, Park, and Sun fails to disclose that the image processing computer is further configured to automatically display the first image generated by the at least one camera oriented in the direction of the first object.  
However, in an analogous art, Shimizu discloses automatically display the first image generated by the at least one camera oriented in the direction of the first object ([0286]-[0288]).   
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Kushauer, Park, and Sun with the teachings of Shimizu by automatically displaying cameras showing a detected direction of movement, the rationale being to simplify navigation and improve safety.

As to claim 18 see rejection of claims 8-10.

Claims 12-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kushauer and Park in view of Ishihara, US5754429.

As to claim 12 the system of Kushauer and Park fails to disclose that image processing computer is further configured to determine a velocity vector of the vessel and to add an indication of the velocity vector to the first image displayed on the display device.  
However, in an analogous art, Ishihara discloses: determine a velocity vector of a vessel and to add an indication of the velocity vector to a first image displayed on a display device (Fig. 5: 57 – velocity vector (heading and speed) are displayed).  
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Kushauer and Park with the teachings of Ishihara, the motivation being to provide a more informative navigation display (see Ishihara Background).

As to claim 13 Ishihara discloses that the image processing computer is further configured to determine a projected track of the vessel and to add an indication of the projected track to the first image displayed on the display device (Fig. 5: 53).   

As to claim 14 Ishihara discloses that the image processing computer is further configured to record a track history of the vessel and to add an indication of the track history to the first image displayed on the display device (Fig. 5: 52).  

As to claim 19 see rejection of claims 12-14.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kushauer, Park, Sun, and Ishihara.

As to claim 20 see rejection of claims 1, 6-9, 12, and 15 above.  Rationale/motivation for modifying the references to arrive at the invention recited in claim 20 is given in those rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319. The examiner can normally be reached M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J HANCE/Primary Examiner, Art Unit 2423